Title: To James Madison from William Hull, 3 August 1805
From: Hull, William
To: Madison, James


          
            Sir
            Detroit 3d. Augt. 1805.
          
          I arrived at this place on the Evening of the 1st. of July, in company with Mr. Griswold, the Secretary of the Territory. Judge Woodward had arrived the day before, and Judge Bates was present. Having taken the Oaths before the Vice-President of the U.S., I administred the same to the two Judges and the Secretary in the presence of a number of Citizens who assembled on the occasion. The inclosed paper, marked No. 1. is a copy of an address, which I delivered to a numerous assembly of the People. It has been translated into the french language, read in the churches, and communicated in various other ways. Nos. 2. 3. 4. & 5, are mere complimentary addresses, with my answers, I inclose them for the purpose of shewing the disposition of the People towards the goverment.
          The distruction of the Town of Detroit has caused great distress to the people, and subjected the officers to great inconvenience. On my arrival every house was crouded, and it was more than a week before I could obtain the least accomodation.
          I am now in a small farmers house, about a mile above the ruins, and must satisfy myself to remain in this situation, during the next winter at least. It has not been ascertained how the fire took place, but it is generally beleived, it was by design, and by persons interested in the lumber trade. Contracts had been previously made, for all the lumber at the mills, and which could be sawed this season, which was a novel arrangement in the Country. The People are daily recovering from their difficulties, they appear perfectly satisfied with the manner in which their goverment has commenced, and the most perfect harmony subsists among all the officers.
          On my arrival, I found the Citizens of Detroit had laid out a new Town, nearly on a similar plan with the old one, and had included the common, which they pretend to claim in consequence of a grant from the french goverment, and having used it as a common pasture, since the settlement of the Country. Their title to it, is at least doubtfull, and it will probably rest with Congress to determine what disposition shall be made of it. After a conversation with the Judges, it was determined to attempt to convince the proprietors of the impropriety of their proceedings. They observed it had arisen from the necessity of the case; that they were without houses, and their families must suffer, if they did not take measures, to prepare houses for the winter. We assured them, we would make it a primary object, and would make the best arrangements in our power for their accomodation. They very readily agreed to relinquish their plan, and wait for our arrangements. We immediately fixed on a plan, and employed the best Surveyor we could find in the Country to lay out the Streets, Squares and lots. If possible the plan shall be transmitted by this conveyance. I hope it will be approved by the goverment. The principal part of the grounds embraced by the plan belong to the U.S. without any question. Many of the lots in the old Town are cut up by the Streets, which has reduced us to the necessity of exchanging them for lots on the Domain or Common, we have likewise from the necessity of the case, concluded to sell as many lots on the Domain or Common, as will be necessary for the accomodation of those Citizens who wish to build this Season, and did not own lots in the Town. This rule, however we make, expressly subject to the ratification of Congress. We think, we have great reason to beleive, our conduct will be approved, because we obtain two important objects by it; first, a Town or City laid out on a regular plan; secondly the accommodation of those people, who have suffered by the late calamity. And I have no doubt, but a third will be obtained, viz, the value of the lands of the United States, will be greatly increased. I shall detail this subject more fully to the Secretary of the Treasury.
          I have received no intimation whether a third Judge has been appointed. If not, I hope it will not be delayed. We have been in constant session in our legislative capacity, since the first of July. We find much embarrasment in the adoption of laws, only the laws of three or four states have arrived. They are not in all cases applicable to our situation. Can there be an objection to an alteration of the law, and giving us the powers of legislation, subject to the revision of Congress. On this subject, we shall make a representation to Congress.
          In no part of the U.S. or Europe where I have resided, is the expence of living so great as at this place. It will be for Congress to judge whether it will not be expedient and indeed absolutely necessary to increase the Salaries of their Officers. The Secretary has been strongly inclined to resign immediately. I have persuaded him to remain untill the next Session of Congress. I owe it to Judge Woodward to say, that I receive great assistance from his talents, his zeal and Industry. Judge Bates is a young Man of good understanding, great purity of mind, and wants nothing but experience to render him eminently usefull. I am with very great respect your most obedt. Servt.
          
            Wm. Hull
          
          
            P.S. We have adopted temporary Seals for the different departments of Goverment; we wait for permanent ones from your Office.
          
          
            WH.
          
        